DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Is silicon material is flexible?
Silicon: A flexible material for bendable electronics and sensors.

Claim Objections
Regarding claim 30 depended on claim 27/24, the term “the compartment” is lack of antecedence basis. Please, revise.
Does applicant mean “claim 30 depended on claim 28.”? Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-27, and 30 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Zhang et al. (U.S. 2016/0090297).
As to claim 24, Zhang discloses a flexible circuit (300) as shown in figures 1-4 comprises:
a plurality of layers (307, 306, 311, 325, and 322, hereafter call S) of one or more flexible materials (silicon material), with the plurality of layers (S) adhered together, and with at least a first set (the outer peripheral portion)of the plurality of layers (i.e. element 307, 306, 322) having patterned electrical conductors (351, figure 3B) that are configured to receive other elements (i.e. pads 354), and which provide electrical interconnects (351) to the other elements (pads 354); and
a micro electro mechanical device (301 or 310) that is built within a second set of the plurality of layers (311), with the plurality of layers comprising the flexible circuit.
As to claim 25, Zhang discloses some of the layers of the second set further have a second (pillars 736) set of conductive layers on the some of the layers of the second set.
As to claim 26, Zhang discloses the interconnects (851) are configured to receive one or more discrete (IC 350) devices into the flexible circuit.
As to claim 27, Zhang discloses the micro electro mechanical device (301) is an accelerometer device (para-0048).
As to claim 30 depended on claim 27/24, Zhang discloses in figures 1A and 3A the accelerometer device (301, 310) is a micro-accelerometer sensor element having a beam element that (101 or 302) is either a cantilever beam or a torsional beam or a beam that has a central portion and four portions that suspend the central portion over within [[the]] a compartment (the cavity or space or element 305).



Allowable Subject Matter
Claims 28-29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten to overcome the Claim Objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/22/22 have been fully considered but they are not persuasive. Applicant argues:
a) Neither layers 307 nor substrate 31 are comprised of ‘flexible materials’ and one skilled in the art would not have considered substrate 31 and layers 307 as being flexible.
b) Zhang describes rigid materials such as silicon®, polysilicon’, single crystal silicon,’ Silicon-on-Insulator,'' none of which would be understood as a flexible material by one skilled in the art.
c) Zhang does not describe 301 as “embedded the MEMS device 301,” rather Zhang describes: “In this illustrative embodiment, the substrate 311 defines a substrate plane 391, and includes a MEMS platform 310 supporting a MEMS device 301.
	After carefully review, examiner respectively disagrees.
	Response to the arguments from a-c, Zhang discloses a plurality of layers (S), and ONE of layer in the plurality of layers (S) made from a semiconductor such as a silicon or polysilicon (para-0005+), and the layer made from the silicon material would be a flexible, and further the MEMS device (310) embedded in the substrate layer (311), see figures 3A-3B.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848